Hill, C. J.
1. Towns and villages in this State incorporated by the superior courts under the provisions of the Political Code of 1895, §§ 685-710, especially under §§ 696, 700, 702, are authorized, through their mayor and council, to fix, assess and collect taxes on occupations, professions, businesses, and all taxable property located in said towns or villages, for the purpose of raising revenue for corporate purposes. Pearce v. Augusta, 37 Ga. 597; Burch v. Savannah, 42 Ga. 597; Johnston v. Macon, 62 Ga. 645.
2. The Town of Beach, in the county of Ware, was incorporated under the provisions of sections of the Political Code above cited, and the mayor and council of the town were authorized to adopt and enforce an ordinance providing for a license or tax to be paid by persons operating restaurants or selling fish in the town.
3. The plaintiff in error having been tried by municipal authority of the Town of Beach for a violation of the ordinance regulating the sale of fish and the keeping of restaurants, and sentenced, his custody by the marshal of the town, under such judgment rendered by the municipal court, was lawful, and there was no error in the refusal to discharge him under writ of habeas corpus. Judgment affirmed.